Title: To James Madison from David Lenox, 10 March 1802 (Abstract)
From: Lenox, David
To: Madison, James


10 March 1802, London. Acknowledges receipt of JM’s 1 Jan. letter in answer to his of 12 Oct. 1801 requesting the president’s permission to return to the U.S. “I had with you anticipated the discharge of all Seamen claiming protection as American Citizens on Peace taking place, … under the idea that as Men would not be wanted for the Navy, this Government would prefer discharging those who might be supposed most dissatisfied with the Service, but in this I have been disappointed.” Encloses copies of his correspondence with the Admiralty on the subject. Although impressments have ceased, applications continue to be made from seamen on ships arriving from foreign nations, “& since my last return, to the 1st. Insta⟨nt⟩ they Amount to ninety five.” Also encloses a list of “the cases of Seamen where proof’s have been transmitted from the Department of State, unanswered at the date of my last Return, as well as … those cases where proof has since been received.” Definitive treaty has not yet been signed. Plans to embark for the U.S. in May; will “on my arrival repair to the seat of Government.”
 

   
   RC and enclosures (DNA: RG 59, CD, London, vol. 8). RC 3 pp.; docketed by Brent as received 19 May. Enclosures are Lenox to Evan Nepean, 17 Oct. 1801 (2 pp.), stating his wish to terminate his official agency as soon as possible, offering to provide a list of all seamen who claimed to be Americans but were detained because they lacked documents to prove their citizenship, and requesting that when these men were discharged they be furnished with proof of the wages due them; Nepean to Lenox, 20 Oct. 1801 (2 pp.), stating that the commissioners of Admiralty had no objection to his proposal; Lenox to Nepean, 23 Oct. 1801 (3 pp.), enclosing a list of 558 seamen who had been refused discharge by the Admiralty because they had no citizenship documents and asking for their release on the grounds that they would not be needed during peacetime; William Marsden to Lenox, 26 Oct. 1801 (3 pp.), informing him that the commissioners of Admiralty had denied his request, both because the cases in question had already been considered and because “the admission of the principle that a Man declaring himself to belong to a foreign State should upon that assertion merely … be suffered to leave the service would be productive of the most dangerous consequences”; and a list (2 pp.) of 26 impressed seamen with the action taken by the Admiralty on their cases. JM transmitted extracts from the RC and enclosed correspondence to the House of Representatives on 22 Dec. 1802 (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:472–73).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:172–73, 362.



   
   A full transcription of this document has been added to the digital edition.

